United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50974
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WILLIAM FREDERICK JARVIS,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. 3:04-CR-2644-ALL
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     William Frederick Jarvis appeals his sentence following his

guilty-plea conviction for importation of 50 kilograms or more of

marijuana and for possession with intent to distribute 50

kilograms or more of marijuana in violation of 21 U.S.C. §§ 841,

952, and 960.   He argues that the district court clearly erred in

denying him a minor role adjustment to his offense level under

U.S.S.G. § 3B1.2.   Jarvis contends that he was a mere courier who

was substantially less culpable than other participants in the

offense.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50974
                                 -2-

     We review the district court’s application of the Sentencing

Guidelines de novo and review factual findings for clear error.

See United States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005);

United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.),

cert. denied, 126 S. Ct. 268 (2005).   Pursuant to U.S.S.G.

§ 3B1.2, a district court may decrease a defendant’s offense

level by two levels if the defendant was a minor participant.   An

adjustment for a minor role applies to a defendant “who is less

culpable than most other participants, but whose role could not

be described as minimal.”   § 3B1.2, comment. (n.5).

     The district court did not clearly err in denying Jarvis a

minor role adjustment.   See United States v. Atanda, 60 F.3d 196,

199 (5th Cir. 1995); United States v. Buenrostro, 868 F.2d 135,

137-38 (5th Cir. 1989); United States v. Nevarez-Arreola, 885

F.2d 243, 245 (5th Cir. 1989).   The district court’s judgment is

AFFIRMED.